Citation Nr: 1701766	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, claimed as irregular sleep patterns, to include as secondary to service-connected PTSD.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD.

5.  Whether the reduction in the evaluation of right knee subluxation from 20 percent disabling to noncompensable (0 percent), effective October 1, 2013, was proper.

6.  Whether the reduction in the evaluation of left knee subluxation from 10 percent disabling to noncompensable (0 percent), effective October 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2011, the Veteran testified before an RO Decision Review Officer (DRO) regarding the propriety of reducing the ratings assigned for subluxation of his right and left knees.  In August 2016, he testified at a Video Conference hearing before the undersigned Veterans Law Judge regarding all of the issues currently on appeal.  Transcripts of both hearings are of record.

With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, the Board notes that, regardless of the determination reached by the RO in its March 2010 rating decision, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In light of the evidence presented, to include the Veteran's testimony during his August 2016 hearing, the Board has recharacterized his claim of entitlement to service connection for an irregular sleep pattern as a claim of entitlement to service connection for a sleep disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for hypertension and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In August 2007, the RO granted separate disability ratings for subluxation of the Veteran's right and left knees, assigning 20 percent and 10 percent ratings, respectively, effective January 3, 2007.

2.  In a March 2010 rating decision, the RO proposed to reduce the ratings assigned for subluxation of the Veteran's right and left knees from 20 percent to 0 percent, and from 10 percent to 0 percent, respectively.

3.  In a July 2013 rating decision, the RO reduced the disability ratings assigned for subluxation of the Veteran's right and left knees to 0 percent, effective October 1, 2013. 

4.  At the time of the reduction, the 20 percent rating assigned for right knee subluxation had been in effect for more than five years and the evidence failed to show a material improvement in that disability.

5.  At the time of the reduction, the 10 percent rating assigned for left knee subluxation had been in effect for more than five years and the evidence failed to show a material improvement in that disability.

6.  An unappealed February 1998 rating decision denied service connection for headaches and is final.

7.  Some of the evidence received since the February 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for headaches.

8.  The Veteran's headaches had their onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for right knee subluxation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.2, 4.10, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for restoration of a 10 percent rating for left knee subluxation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.2, 4.10, 4.71a, Diagnostic Code 5257 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

4.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Rating Reductions

The Veteran asserts that the reduction of his disability ratings for subluxation of the right and left knees, from 20 percent to 0 percent and from 10 percent to 0 percent, respectively, in a July 2013 rating decision was improper.

By way of history, the RO granted separate ratings for subluxation of the Veteran's right and left knees and assigned the foregoing ratings in an August 2007 rating decision.  In doing so, it relied upon the findings of a June 2007 VA examiner.  Specifically, that examiner reported moderate subluxation and crepitus in the Veteran's right knee and slight subluxation and crepitus in his left knee.  The examiner found no objective evidence of instability in either knee, but observed that the Veteran reported symptoms of stiffness, locking, grinding, and pain bilaterally.

In April 2009, the Veteran filed a claim of entitlement to increased ratings for his service-connected knee disabilities.  He was afforded a VA examination in November 2009, at which time he reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, effusion, pain, and dislocation in both knees.  However, upon physical examination, the examiner found tenderness, only, in each knee.  He noted subjective pain in the Veteran's knees, but reported that no objective symptoms had been identified and described the Veteran's knee disabilities as "quiescent."

In a March 2010 rating decision, the RO proposed to reduce the ratings assigned for subluxation of the Veteran's right and left knees, based on the November 2009 examiner's findings.  In a March 2010 letter, it informed the Veteran of the proposed reductions and stated that further information regarding his procedural rights would follow in another letter.  Prior to issuance of the second letter, the Veteran requested a predetermination hearing, which was held in March 2011.  During the hearing, the Veteran testified that he wore knee braces because both of his knees gave out, that his knees felt weak and shaky when climbing stairs, and that he was afraid to carry his young grandchild because his knees had given out when he held her in the past.  The Veteran's wife, who also testified, confirmed the limitations caused by his knee disabilities.

In March 2012, the RO sent the Veteran a letter that included a copy of the 2010 rating decision proposing to reduce the ratings assigned for right and left knee subluxation, notified him that he could submit additional evidence to show that the changes should not be made, and informed him that his disability ratings would be reduced if no additional evidence was received within 60 days.  The Veteran was also advised that he could request a personal hearing to present evidence or argument on any point in his claim.  The RO subsequently associated the Veteran's Social Security Administration (SSA) records, which he had identified during his March 2011 hearing, with the claims file, but the Veteran did not specifically submit evidence pertaining to his knees within the 60 day period or request another hearing.  In a July 2013 rating decision, the RO implemented the proposed reductions, effective October 1, 2013.  It informed the Veteran of that decision by letter dated July 15, 2013.  This appeal followed.

The record reflects that the RO has complied with the due process requirements of 38 C.F.R. § 3.105(e) in its reduction of the disability ratings for right and left knee subluxation.  However, specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In that regard, the requirements for reduction of ratings in effect for five years or more, which are applicable here and are set forth at 38 C.F.R. § 3.344 (a) and (b), provide that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 421 (1995); see also Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work."); Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor "unless 'the Board concludes that a fair preponderance of evidence weighs against the claim.'"  Brown, 5 Vet. App. at 421 (quoting Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990)).  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'" Green v. Nicholson, 21 Vet. App. 512 (2006).  

The knee disabilities at issue here are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Under that code, slight recurrent subluxation or lateral instability warrants a 10 percent rating and moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71a.  The words "slight" and "moderate" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

At the outset, the Board notes that the evidence of record suggests that the 2009 VA examination report upon which the RO relied in reducing the Veteran's ratings may not have depicted the full severity of the Veteran's symptoms.  For example, although the examiner found no objective symptomatology in either knee and reported that the Veteran used no assistive devices, a VA clinician had observed minor effusion in both of the Veteran's knees in June 2009, and it was noted in April 2010, in connection with the Veteran's SSA disability determination, that he wore braces on both knees to aid in such activities as climbing stairs.  The 2009 VA examiner's finding that the Veteran's knee disabilities were "quiescent," when contrasted with the extensive list of symptoms the Veteran described at that time, also calls into question the thoroughness of that examination.  

In any event, when the 2009 examination report is interpreted in light of the whole evidentiary history and the relevant evidence of record is reconciled into a consistent picture, the Board finds that the symptoms relevant to rating the Veteran's knees under Diagnostic Code 5257 did not clearly materially improve.  Furthermore, even assuming that the examination results did document material improvement, the record does not suggest that such improvement would be maintained under the ordinary conditions of life and work, such that reductions of the 20 percent and 10 percent ratings assigned for right and left knee subluxation were warranted.  See Murphy, 26 Vet. App. at 517; Faust, 13 Vet. App. at 349; Brown, 5 Vet. App. at 421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (1992)).  In that regard, although objective evidence of subluxation and crepitus was only documented during the 2007 VA examination, the Veteran has essentially reported the same relevant symptoms from that time, forward.  Specifically, he has reported that his knees lock up, shake, or give way during use.  Indeed, as already discussed, he described those symptoms during both his 2007 and 2009 VA knee examinations.  The Veteran also reported symptoms of giving way in his right knee and shaking in his left knee during a 2014 VA examination.  Furthermore, although the 2009 examiner found no objective evidence of subluxation, the Veteran reported dislocation of his knees during that examination, and the Board notes that subluxation is defined as "incomplete or partial dislocation" of a joint.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1791 (32nd ed. 2012).  Additionally, the Veteran credibly testified during his August 2016 Board hearing that he did not believe that the condition of his knees had improved.  He continued to describe difficulty climbing stairs, giving way of both knees, and use of braces to improve his stability, and testified that at least one of his knees had already given out twice that month.  The Board observes that the Veteran is competent to report the symptoms of shaking, locking, and giving way of his knees that he has consistently described throughout the claim period.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In short, the Board finds that the lay and medical evidence of record, when considered as a whole, does not show material and sustained improvement of the Veteran's right and left knee subluxation.  Therefore, resolving all reasonable doubt in his favor, the reductions of the 20 percent and 10 percent ratings for those disabilities were improper, and those ratings are restored, effective October 1, 2013.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

II.  New and Material Evidence

The Veteran seeks to reopen a claim of entitlement to service connection for headaches, which was initially denied by the RO in a February 1998 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 1998 rating decision included service treatment records (STRs), post-service treatment records, and a VA Gulf War Registry examination.  The claim was denied because the RO found that there was no evidence of a compensable disability characterized by headaches.

Evidence added to the record since the February 1998 rating decision consists of additional post-service treatment records, SSA records, lay statements, the Veteran's hearing testimony, and a VA examination report.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses the reason for the prior denial.  Specifically, some of the additional treatment records, as well as the Veteran's statements and hearing testimony, document a current headache disability.  As new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

III.  Service Connection for Headaches

Having reopened the claim of entitlement to service connection for headaches, the remaining question is whether service connection is warranted for that condition.  Following review of the evidence of record, the Board finds that it is.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.

The Veteran's STRs reflect his report, on a June 1994 post-deployment questionnaire, of experiencing symptoms that included headaches.  During treatment in October 1994, he stated that he experienced "frequent headache[s] every now and then" that made it difficult to think.

During a November 1996 VA Persian Gulf examination, the Veteran described experiencing headaches in the back and front of his head every other day and denied experiencing headaches prior to his deployment.  The examining clinician diagnosed the Veteran with muscular contracture headaches and opined that they were most likely related to his Persian Gulf service, but did not offer an explanation for that opinion.

The Veteran subsequently described headaches in correspondence he submitted to VA in April 2009 and also reported frequent headaches during treatment in April 2011, February 2013, and April 2013.  During his August 2016 Board hearing, he testified that he began experiencing headaches in service that worsened beginning in 1996.

The Veteran was afforded a VA examination in connection with the instant claim in September 2014, at which time he reported having headaches two times per day that lasted an hour.  He explained that the severity of his current headaches did not appear until a few years earlier and that, prior to that time, they occurred infrequently.  The VA examiner acknowledged the Veteran's in-service description of headaches, as well as his reports of headaches in 2009 and 2013, but found that he had never been diagnosed with a headache condition.  She opined that there was no relationship between the Veteran's current headaches and the headaches he reported in service, noting that headaches were a common disorder with many possible etiologies.  The examiner did not address the findings of the 1996 VA clinician.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, given the Veteran's competent and credible reports of current headaches, the remaining inquiry is whether those current headaches are related to service.

Although the 1996 VA clinician diagnosed the Veteran with a headache condition, neither he nor the 2014 examiner supported their respective conclusions regarding the etiology of the Veteran's headaches with adequate rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  However, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr, 21 Vet. App. at 310.  If it does, such testimony is sufficient to establish service connection.  Id.  The Veteran essentially testified during his 2016 Board hearing that his current headaches began in service and worsened shortly thereafter.  That contention is supported by an in-service treatment record, by his reports to clinicians shortly after service, and by his reports at other times during the course of this claim.  Therefore, the Board finds his account of the in-service onset of his headaches and their continuation thereafter both competent and credible.  Moreover, there is no probative evidence of record to refute the Veteran's assertion that the headache symptoms he currently experiences are the same as, though perhaps more severe than, the symptoms that began in service and were characterized as muscular contracture headaches by a VA clinician in 1996.

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of headaches that began in service, the Board finds that the evidence is at least in equipoise regarding whether his current headaches were incurred in service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The rating reduction for the Veteran's service-connected right knee subluxation, from 20 percent to 0 percent, effective October 1, 2013, was improper, and the 20 percent rating is restored.

The rating reduction for the Veteran's service-connected left knee subluxation, from 10 percent to 0 percent, effective October 1, 2013, was improper, and the 10 percent rating is restored.

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.

Service connection for headaches is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the remaining issues on appeal.

The Veteran has not yet been afforded VA examinations in connection with his claims of entitlement to service connection for hypertension and a sleep disorder.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the claim of entitlement to service connection for hypertension, the record documents a current diagnosis of that condition, and, although the Veteran's STRs do not document a diagnosis of hypertension, they do include several elevated blood pressure readings.  In addition, the Veteran has asserted that his hypertension may have been caused or aggravated by his service-connected PTSD.  In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded an initial VA examination.  McLendon, 20 Vet. App. at 81.

Turning to the claim of entitlement to service connection for a sleep disorder, the the Veteran's medical treatment records document his reports of sleeping difficulties that include restlessness and waking up gasping for air, and his wife reported, during an October 2010 appointment, that he stopped breathing at times during sleep.  The Veteran has asserted that these symptoms may be related to his service-connected PTSD.  Based on the foregoing, an initial examination is also warranted prior to adjudication of this claim.  McLendon, 20 Vet. App. at 81.

Finally, the Veteran indicated during his August 2016 Board hearing that he was scheduled for a sleep study later that month.  However, any records generated in connection with that study have not been associated with the claims file.  On remand, those, and any other outstanding VA or private treatment records, should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since April 2015 and associate them with the claims file.

In addition, ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, to specifically include any records associated with an August 2016 sleep study, if that study was not conducted at a VA facility.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing the elevated blood pressure readings documented in the Veteran's service treatment records.

(b) If the Veteran's hypertension is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by his service-connected PTSD?  Please explain why or why not.

(c) If the Veteran's hypertension was not caused by his service-connected PTSD, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that condition?  Please explain why or why not.

If you find that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated) by his PTSD, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  Schedule the Veteran for a VA examination to determine whether he currently suffers from a sleep disorder and, if so, whether it is related to service or his service-connected PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current sleep disorders.  In identifying all such disorders, please consider medical and lay evidence dated both prior to and since the filing of the April 2009 claim, to include the Veteran's report, during April 2009 VA treatment, of restlessness at night, waking prematurely, stopping breathing while asleep, and waking up gasping for air, and his wife's October 2010 statement, to a VA care provider, that the Veteran stopped breathing at times during sleep.  

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For any sleep disorder identified, is it at least as likely as not (50 percent probability or more) that the disorder arose in service or is otherwise related to service?  Please explain why or why not.

(c) If any sleep disorder is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected PTSD?  Please explain why or why not.

(d) If any sleep disorder is not caused by the Veteran's service-connected PTSD, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his PTSD?  Please explain why or why not.

If you find that the Veteran has a sleep disorder that has been permanently worsened beyond normal progression (aggravated) by his PTSD, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


